Case 1:17-cv-05221-LLS Document 167 Filed 10/14/20 Page 1of1

FRANK & RICE
A Professional Association
325 West Park Avenue
Tallahassee, Florida 32301
Telephone (850) 629-4168
Facsimile (850)6 29-4184

October 14, 2020
VIA ECF

Hon, Louis L. Stanton

U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York, NY 10007

Re: Griffin , et. al. v. Sheeran, et. al. // Case Number 2017-cv-5221 (LLS)

Dear Judge Stanton:

We represent the Plaintiffs in the above-captioned matter. The Defendants, collectively,
have filed a Request for Adjournment on or about October 2, 2020 based on health and safety
concerns deriving from Covid-19, in conjunction with various travel and/or quarantine-related
constraints attendant to a prospective trial. While the Defendants accurately described the
Plaintiffs’ opposition to an adjournment and/or continuance at this time, the Plaintiffs would,
respectfully, request that, to the extent that this Court is inclined to Grant the requested
adjournment/continuance, that the previous filing deadlines set forth in this Court’s previous
Trial Order be set aside in contemplation of re-setting the same relative to a new trial date.

Respectfully Submitted,

[rz

Patrick R. Frank, Esq.

 

cc: All counsel of record via ECF filing
